UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6803


DAVID TILLMAN, III,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA;    UNITED   STATES   CONGRESS;     UNITED
STATES SUPREME COURT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03288-BO)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and    HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Tillman, III, Appellant Pro Se. Matthew Fesak, Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Tillman, III, appeals the district court’s order

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2012) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).               We have reviewed the

record and find that this appeal is frivolous.                 Accordingly, we

dismiss the appeal for the reasons stated by the district court.

Tillman v. United States, No. 5:13-ct-03288-BO (E.D.N.C. Apr.

30, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in    the   materials

before   this    court   and   argument   would   not    aid   the    decisional

process.



                                                                       DISMISSED




                                      2